Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 11, 1986, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s convictions. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Matters of credibility and reliability of the witnesses’ testimony are primarily for the jury to decide, and on this record the jury’s determination should not be disturbed (see, People v McCrimmon, 131 AD2d 598, lv dismissed 70 NY2d 714). Mollen, P. J., Kunzeman, Rubin and Eiber, JJ., concur.